NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


GERALD LEIRER, DOC #S42292,                 )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D18-473
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed April 17, 2019.

Appeal from the Circuit Court for Manatee
County; Brian A. Iten, Judge.

Richard C. Reinhart, Bradenton, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and C. Todd Chapman,
and Katie Salemi Ashby, Assistant
Attorneys General, Tampa, for Appellee.



PER CURIAM.

              Affirmed.



CASANUEVA, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.